                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION

DUANE EDWARDS                                     §

v.                                                §       CIVIL ACTION NO. 5:17cv23
JERRY ROCHELLE, ET AL.                            §


            MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE
                      AND ENTERING FINAL JUDGMENT

       The Plaintiff Duane Edwards filed this civil rights lawsuit under 42 U.S.C. §1983
complaining of alleged violations of his constitutional rights. This Court ordered that the case be

referred to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States
Magistrate Judges. As Defendants, Plaintiff sued Bowie County District Attorney Jerry Rochelle

and the Bowie County Sheriff’s Office.
       In his complaint, Plaintiff stated District Attorney Rochelle failed to indict him on criminal

charges within 180 days and did not get him on the court docket within 180 days. He also

complained Rochelle did not appoint an attorney for him. Plaintiff asserted the Bowie County
Sheriff’s Department “failed to serve indictment if indicted by grand jury/district attorney.” His

lawsuit sought compensation for the anxiety of waiting every week to go to court, as well as every
day he spent in jail past the legal limit, without counsel or a docket date.

       After review of the pleadings, the Magistrate Judge issued a Report recommending the

lawsuit be dismissed without prejudice for failure to state a claim upon which relief may be granted.
A copy of this Report was sent to Plaintiff’s last known address, after his release from jail, but no

objections have been received; accordingly, he is barred from de novo review by the District Judge
of those findings, conclusions, and recommendations and, except upon grounds of plain error, from

                                                  1
appellate review of the unobjected-to proposed factual findings and legal conclusions accepted and

adopted by the district court. Douglass v. United Services Automobile Association, 79 F.3d 1415,
1430 (5th Cir. 1996) (en banc).

        The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.
Upon such review, the Court has determined the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is
    . erroneous, abuse of discretion and contrary to law.”). It is accordingly
“clearly

        ORDERED the Report of the Magistrate Judge (docket no. 8) is ADOPTED as the opinion

of the District Court. It is further
        ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

for failure to state a claim upon which relief may be granted. It is further

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.
         SIGNED this 19th day of December, 2011.
        So ORDERED and SIGNED this 7th day of November, 2018.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE




                                                  2
